Case: 1:17-cv-00840-MWM Doc #: 111 Filed: 03/25/21 Page: 1 of 3 PAGEID #: 2476

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

OATLY AB, et al., : Case No. 1:17-cv-840
Plaintiffs, | Judge Matthew W. McFarland
Vv. :
D’S NATURALS LLC,
Defendant.

 

ORDER GRANTING PLAINTIFFS OATLY AB AND OATLY INC.’S MOTION TO
PERMANENTLY SEAL DOCUMENTS (DOC. 109)

 

This case is before the Court on Plaintiffs Oatly AB and Oatly Inc.’s unopposed
Motion to Permanently Seal Documents (Doc. 109). The Court finds that Plaintiffs have
shown compelling reasons justifying the permanent seal of select information in the
Court’s docket. Namely, the sealed information contains competitively sensitive
information, including confidential product research and development and future
business plans. Importantly, Plaintiffs have narrowly tailored the scope of the seal to
protect only the competitively sensitive information at issue. From the pleadings and
redacted versions of the briefs filed in the public docket, the public can discern the
nature of the parties’ dispute and will ultimately be able to understand the reasoning
underlying the Court’s ruling on the parties’ dispositive motions. Accordingly, the
Court hereby GRANTS the motion and rules as follows:

1. The sealed versions of the parties’ summary judgment briefing (Docs.

87, 88, 92, 92-1, 98, 98-1, 99, 99-1, 102 and 104) shall remain

permanently under seal.
Case: 1:17-cv-00840-MWM Doc #: 111 Filed: 03/25/21 Page: 2 of 3 PAGEID #: 2477

2. The following information in the parties’ publicly filed summary

judgment briefing (Doc. 91, 91-1, 94, 100, 101, 106, and 107) shall

remain permanently redacted:

 

ECF No.

Document Description

Pages Containing Proposed Redactions

 

88-1

D’s Naturals Statement of
Facts

PageID 1585 (Jf 13, 28)

 

91

Oatly’s Motion for
Summary Judgment and
Memorandum in Support

PagelID 1991, 1997

 

91-1

Oatly’s Statement of
Undisputed Material Fact

PageID 2008, 2009, 2011, (914, 15,
21, 30)

 

94

D’s Naturals Redacted
Memorandum in Support
of its Motion for
Summary Judgment

PageID 2061-62, 2067-69, 2076

 

98-1

D’s Naturals’ Response
to Oatly Proposed
Statement of Undisputed
Facts and Proposed
Disputed Issues of
Material Fact (currently
entirely under seal)

PageID 2196, 2197, 2198, 2199, 2200,
2202, 2203 (44 14, 15, 16, 21, 27, 29e,
30)

PageID 2209 (9 1, 2)

 

99-1

Oatly’s Response to D’s
Naturals’ Proposed
Statement of Undisputed
Facts and Proposed
Disputed Issues of
Material Fact (currently
entirely under seal)

PageID 2237, 2241 (4913, 28)

 

100

D’s Naturals’ Opposition
to Oatly’s Motion for
Summary Judgment

PageID 2250-2259

 

106

D’s Naturals’ Reply in
Support of its Motion for
Summary Judgment

PageID 2365, 2370-72, 2375, 2380

 

107

 

 

Oatly’s Reply in Support
of its Motion for
Summary Judgment

 

PageID 2390, 2397-98

 

 
Case: 1:17-cv-00840-MWM Doc #: 111 Filed: 03/25/21 Page: 3 of 3 PAGEID #: 2478

3. Paragraph 7 of the Declaration of Mike Messersmith shall be permanently
redacted.
4. The documents supporting the parties’ summary judgment briefing that
are temporarily sealed (Docs. 85-1, 90-1, 90-2, 90-3, 90-4, 90-5, 90-6, 90-7,
and 90-8) shall be permanently sealed.
To the extent necessary to conform the parties’ summary judgment briefing to this
Order, Plaintiffs shall submit via email an updated version of any previously filed

document to McFarland _Chambers@ohsd.uscourts.gov. After review, the Court will

 

file such document(s) in the public docket with a reference to the previously filed

document that it replaces.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

wv Meth, wie fal

JUDGE MATTHEW W. McFARLAND

 
